DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/101,473 filed on 11/23/2020. Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered.

Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a driving force transmission device including the combination of limitations recited in claim 1, particularly in combination with “the control device being configured to… increase or decrease the current command value by a correction amount depending on a change rate of the torque command value”. Claim 7 is allowed for substantially the same reason as claim 1.
The closest prior art (McGinn ‘194) discloses a drive force transmission device including an electromagnetically actuated clutch that is controlled to transmit torque based on a desired torque transfer.  The current supplied to the clutch is incrementally increased or decreased in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Other documents listed on the PTO-892 are commonly owned transmission control devices of similar structure to the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R MORRIS/Primary Examiner, Art Unit 3659